  Case 14-01708         Doc 48     Filed 12/10/18 Entered 12/10/18 09:05:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-01708
         Dawna Terry Stinson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/21/2014.

         2) The plan was confirmed on 03/31/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/04/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,720.00.

         10) Amount of unsecured claims discharged without payment: $33,287.04.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-01708            Doc 48       Filed 12/10/18 Entered 12/10/18 09:05:16                      Desc Main
                                          Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                 $57,895.00
         Less amount refunded to debtor                              $625.68

NET RECEIPTS:                                                                                        $57,269.32


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $4,000.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                           $2,422.78
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $6,422.78

Attorney fees paid and disclosed by debtor:                         $0.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim        Principal       Int.
Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                       Secured       16,700.00     14,575.00        14,575.00      14,575.00    1,272.86
ALLY FINANCIAL                       Unsecured            NA       2,143.36         2,143.36      2,143.36         0.00
CAPITAL ONE NA                       Unsecured         466.00        449.61           449.61        449.61         0.00
CERASTES LLC                         Unsecured      1,969.00       2,022.92         2,022.92      2,022.92         0.00
Concordia Home Owner's Association   Secured             0.00           NA               NA            0.00        0.00
CREDIT FIRST                         Unsecured      1,249.00       1,448.46         1,448.46      1,448.46         0.00
CREDIT UNION 1                       Unsecured      2,470.00       2,495.22         2,495.22      2,495.22         0.00
CREDIT UNION 1                       Secured        8,198.00       7,975.00         7,975.00      7,975.00      581.73
CREDIT UNION 1                       Unsecured            NA         354.54           354.54        354.54         0.00
DELL FINANCIAL SERVICES LLC          Unsecured            NA         479.76           479.76        479.76         0.00
Farmers Insurance                    Unsecured         205.00           NA               NA            0.00        0.00
Gecrb/SAMS CLUB                      Unsecured         970.00           NA               NA            0.00        0.00
LVNV FUNDING                         Unsecured      1,589.00       1,679.17         1,679.17      1,679.17         0.00
PRA RECEIVABLES MGMT                 Unsecured            NA       1,277.61         1,277.61      1,277.61         0.00
PRA RECEIVABLES MGMT                 Unsecured            NA         291.43           291.43        291.43         0.00
PRA RECEIVABLES MGMT                 Unsecured         659.00        648.64           648.64        648.64         0.00
PREMIER BANK CARD                    Unsecured         407.00        467.00           467.00        467.00         0.00
PREMIER BANK CARD                    Unsecured         441.00        518.00           518.00        518.00         0.00
QUANTUM3 GROUP LLC                   Unsecured         304.00        402.80           402.80        402.80         0.00
QUANTUM3 GROUP LLC                   Unsecured         885.00      1,063.68         1,063.68      1,063.68         0.00
QUANTUM3 GROUP LLC                   Unsecured      1,277.00       1,005.62         1,005.62      1,005.62         0.00
QUANTUM3 GROUP LLC                   Unsecured         204.00        253.73           253.73        253.73         0.00
QUANTUM3 GROUP LLC                   Unsecured         474.00        509.64           509.64        509.64         0.00
QUANTUM3 GROUP LLC                   Unsecured         306.00        338.28           338.28        338.28         0.00
QUANTUM3 GROUP LLC                   Unsecured         980.00      1,047.02         1,047.02      1,047.02         0.00
QUANTUM3 GROUP LLC                   Unsecured         143.00        213.71           213.71        213.71         0.00
QUANTUM3 GROUP LLC                   Unsecured         800.00        775.44           775.44        775.44         0.00
Sears/Cbna                           Unsecured      3,003.00            NA               NA            0.00        0.00
SPRINGLEAF FINANCIAL SERVICES        Unsecured            NA            NA          3,684.10      3,684.10         0.00
SPRINGLEAF FINANCIAL SERVICES        Secured        7,752.00       5,184.10         1,500.00      1,500.00       49.04
SYNCHRONY BANK                       Unsecured            NA          99.46            99.46          99.46        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-01708         Doc 48     Filed 12/10/18 Entered 12/10/18 09:05:16                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
SYNCHRONY BANK                  Unsecured         184.00        128.28        128.28        128.28         0.00
US DEPT OF ED NELNET            Unsecured     25,729.00     28,660.04     28,660.04            0.00        0.00
Webbank/DFS                     Unsecured         449.00           NA            NA            0.00        0.00
WELLS FARGO BANK NA             Unsecured            NA           0.00          0.00           0.00        0.00
WELLS FARGO BANK NA             Secured       77,191.00     76,102.73     77,198.16            0.00        0.00
WELLS FARGO BANK NA             Secured              NA       1,095.43      1,095.43      1,095.43         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $77,198.16              $0.00                  $0.00
      Mortgage Arrearage                                $1,095.43          $1,095.43                  $0.00
      Debt Secured by Vehicle                          $22,550.00         $22,550.00              $1,854.59
      All Other Secured                                 $1,500.00          $1,500.00                 $49.04
TOTAL SECURED:                                        $102,343.59         $25,145.43              $1,903.63

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $52,457.52         $23,797.48                   $0.00


Disbursements:

       Expenses of Administration                            $6,422.78
       Disbursements to Creditors                           $50,846.54

TOTAL DISBURSEMENTS :                                                                        $57,269.32




UST Form 101-13-FR-S (09/01/2009)
  Case 14-01708         Doc 48      Filed 12/10/18 Entered 12/10/18 09:05:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
